Citation Nr: 0820695	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-35 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 
1978 for the grants of service connection for a left wrist 
and thumb disability and hemorrhoids.

2.  Entitlement to an effective date earlier than June 14, 
2000, for the grant of service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from August 1964 to August 1967, with additional service in 
the Air National Guard from April 1987 to June 2000.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. 

In August 2004, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript 
of that hearing has been associated with the claims file.  

Thereafter, the Board remanded the case for additional 
development in June 2006.  The case has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was separated from active service in August 
1967; he did not raise a claim of entitlement to service 
connection for any disability within one year of his 
discharge from service.

2.  In March 1978, the appellant submitted an application for 
benefits to the VA; he claimed entitlement to service 
connection for, among others, a back injury, bleeding from 
the rectum and a cut left thumb.

3.  In an April 1978 rating decision, the RO granted the 
appellant's claims of entitlement to service connection for a 
left wrist/thumb disorder and hemorrhoids and assigned an 
effective date of March 18, 1978 for each disability; the 
appellant was notified that same month, but did not appeal 
the assigned effective date.

4.  In an April 2001 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for a 
lumbar spine disorder and assigned an effective date of June 
14, 2000; the appellant was notified the next month, but did 
not appeal the assigned effective date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 18, 
1978 for the grant of service connection for the left 
wrist/thumb disability have not been met.  38 U.S.C.A. 
§§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 
3.400 (2007); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date earlier than March 18, 
1978 for the grant of service connection for the hemorrhoids 
disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2007); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an effective date earlier than June 14, 
2000 for the grant of service connection for the lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2007); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  

As to the issues of an earlier effective date for a service 
connection claim on appeal in this case, the Board concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant.  As delineated below, the Board 
finds that each one of the appellant's three earlier 
effective date claims must be denied as a matter of law.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there 
is no reasonable possibility that further assistance would 
aid the appellant in substantiating his claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

The Merits of the Claims

The appellant testified at his August 2004 Board hearing that 
he believed that, because his back injury occurred initially 
while he was on active duty in 1965, the effective date 
should be from his release from the Army in 1967.  In the 
alternative, he said that service connection should be from 
the date of his 1978 claim for service connection for the 
back.  

In a written statement submitted in July 2003, the appellant 
indicated that, because his left wrist injury had occurred 
during his active service in 1966, he was entitled to service 
connection for that disability back to his discharge from 
service in 1967.  He set forth a similar argument in relation 
to his 1965 in-service occurrences of hemorrhoids.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Review of the claims file reveals that the appellant was 
separated from active service in August 1967.  There is no 
evidence of record to indicate that the appellant raised a 
claim of entitlement to service connection for any disability 
within one year of his discharge from service in 1967.  In 
March 1978, the appellant submitted an application for 
benefits (VA Form 21-526) to the VA; he claimed entitlement 
to service connection for, among others, a back injury, 
bleeding from the rectum and a cut left thumb.

In an April 1978 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
back injury and granted his claims of entitlement to service 
connection for a left wrist/thumb disorder and hemorrhoids.  
The RO also assigned an effective date of March 18, 1978 for 
each one of these two disabilities.  The appellant was 
notified that same month of the denial of service connection 
for the claimed back injury; he did not appeal said denial of 
service connection.  The appellant was also notified of the 
grants of service connection for the left wrist and 
hemorrhoid disabilities in April 1978, but he did not appeal 
either assigned effective date.

In March 1979, the appellant again sought service connection 
for a back disorder.  However, the RO denied the claim for 
failure to prosecute in April 1980.  The appellant 
subsequently re-entered active service in April 1987, and he 
was separated from service on June 13, 2000.  He submitted a 
claim for service connection for the back condition in July 
2000.  In an April 2001 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for a 
lumbar spine disorder and assigned an effective date of June 
14, 2000; the appellant was notified of the award the next 
month, but he did not appeal the assigned effective date.

The appellant had one year from the April 1978 notification 
of the grants of service connection to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
after the issuance of a statement of the case (SOC), a 
substantive appeal.  The appellant never filed an NOD as to 
either disability.  Thus, the decision became final when an 
appeal was not initiated or perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§  
3.160(d), 20.201, and 20.302(a).  

Likewise, the appellant had one year from the May 2001 
notification of the grant of service connection for the 
lumbar spine disability to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and after the 
issuance of a statement of the case (SOC), a substantive 
appeal.  The appellant never filed an NOD.  Thus, the 
decision became final when an appeal was not initiated or 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§  3.160(d), 20.201, and 
20.302(a).  

As previously noted, the appellant submitted his claims for 
earlier effective dates for the grants of service connection 
for the back, left wrist and hemorrhoids disabilities in July 
2003.  The appellant provided testimony as to his claims 
before the Board in August 2004, and the case was remanded to 
the RO in June 2006.  

In August 2006, while the case was in remand status, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision that held that, when a rating decision is 
final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  The Court found that there is no 
basis in law for a "freestanding" claim for an earlier 
effective date which can be raised at any time.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

Thus, a final decision can only be overcome by a request for 
revision based on CUE, or by a request to reopen the 
previously final decision based upon new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. 
§§ 3.105(a), 3.156(a).  However, because the proper effective 
date for an award of service connection based on a claim to 
reopen can be no earlier than the date on which that claim 
was received, only a request for revision premised on CUE can 
result in the assignment of an earlier effective date.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2); Leonard v. 
Nicholson, 405 F.3d 1333 (2005).  

As the appellant's requests for earlier effective dates for 
the grants of service connection herein may not be reasonably 
construed as claims based upon CUE, and as the RO has not 
developed the issues as such, the Board finds no allegation 
of fact or law upon which relief may be granted.  To find 
otherwise, the Board would err in entertaining an improper 
"claim" without imposing the strictures of finality.  Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  Accordingly, each 
one of the appellant's free-standing claims for an earlier 
effective date for the grant of service connection must be 
denied as legally insufficient.  38 U.S.C.A. § 7105(d)(5).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).


ORDER

An effective date earlier than March 18, 1978 for the grants 
of service connection for the hemorrhoids and left 
wrist/thumb disabilities is denied.

An effective date earlier than June 14, 2000 for the grant of 
service connection for the lumbar spine disability is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


